DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10/109,803. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10/109,803 recites an OLED containing a light emitting layer containing the instant Formulas 1 and 2.

Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10/109,804. Although the claims at issue are not identical, they are not patentably distinct from each other US 10/109,804 because recites an OLED containing a light emitting layer containing the instant Formulas 1 and 2.
Claims 1-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10/103,338. Although the claims at issue are not identical, they are not patentably distinct from each other US  10/103,338 because recites an OLED containing a light emitting layer containing the instant Formulas 1 and 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 16-24, 30-31, 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoi (JP 2016-058549).

Regarding Claims 1, 5, 16-24, 30, 33-34, 36, Itoi teaches (machine trans. paragraph 22).

    PNG
    media_image1.png
    138
    819
    media_image1.png
    Greyscale

The light emitting layer contains (machine trans. paragraph 23).

    PNG
    media_image2.png
    555
    884
    media_image2.png
    Greyscale

A specific example is Compound 4 (machine trans. paragraph 29):


    PNG
    media_image3.png
    361
    398
    media_image3.png
    Greyscale

Compound 4 reads on applicants’  Formula 2, 2a, 2a-1, 2a-2, 2a-3, 2a-4 wherein R31-R38 = H; L21-L23 = single bond; Ar21 and Ar22 = biphenyl; L24 = phenylene (per claims 16-24, 30-31).
	The light emitting layer also contains Formula 3 (machine trans paragraph 58):


    PNG
    media_image4.png
    227
    633
    media_image4.png
    Greyscale

A specific example of Formula 3 can be a-8 (machine trans paragraph 62):


    PNG
    media_image5.png
    285
    469
    media_image5.png
    Greyscale

a-8 reds on applicants’ Formula 1 wherein L11 = phenyl; L12 = single bond; Ar11 = substituted phenyl; Ar12 = bibenzofuran bonded at R24 (per claims 1, 5, 36).
Itoi teaches (machine trans. paragraph 23):


    PNG
    media_image6.png
    733
    857
    media_image6.png
    Greyscale

The office views the 2 layer 125 as the hole transporting layer adjacent to the light emitting layer containing Formula 1 (reads on applicant Formula 2 as discussed above). The is position is supported by (machine trans. paragraph 53):

    PNG
    media_image7.png
    114
    849
    media_image7.png
    Greyscale
(per claims 33-34). 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  2-4, 6-12, 13-15, 25-29, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Itoi (JP 2016-058549).

Regarding Claims 2-4, 6-12, 28-29, Itoi teaches a-8 (R24 bonds to L11) which is a positional isomer to the limitations of the instant claims.
Position isomers are a basic form of close “structural isomers.”  MPEP 2144.09, second paragraph, states, “Compounds which are position isomers … are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”  It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349 (Bd. Pat. App. & Int. 1980); In re Mehta, 146 USPQ 284, 287 (C.C.P.A. 1965); In re Surrey, 138 USPQ 67 (C.C.P.A. 1963); Ex Parte Ullyot, 103 USPQ 185 (Bd. Pat. App. & Int. 1952); In re Norris, 84 USPQ 458 (C.C.P.A. 1950); Ex Parte Naito, 168 USPQ 437, 439 (Bd. Pat. App. & Int. 1969); Ex parte Allais, 152 USPQ 66 (Bd. Pat. App. & Int. 1965); In re Wilder, 166 USPQ 545, 548 (C.C.P.A. 1970); Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960); Ex parte Biel, 124 USPQ 109 (Bd. Pat. App. & Int. 1958); In re Petrzilka, 165 USPQ 327 (C.C.P.A. 1970); In re Crounse, 150 USPQ 554 (C.C.P.A. 1966); In re Fouche, 169 USPQ 429 (C.C.P.A. 1971); Ex parte Ruddy, 121 USPQ 427 (Bd. Pat. App. & Int. 1955); In re Wiechert, 152 USPQ 247 (C.C.P.A. 1967), In re Shetty, 195 USPQ 753 (C.C.P.A. 1977); In re Jones, 74 USPQ 152, 154 (C.C.P.A. 1947); and In re Mayne, 41 USPQ2d 1451 (Fed. Cir. 1997) {in which the Court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at pages 1454-1455)}.
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1941 (Fed. Cir. 1992), which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”. Position isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150 (C.C.P.A. 1953), which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214 (Fed. Cir. 1995) which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph.
Therefore, nothing unobvious is seen in substituting the known R24 bonds to L11 isomer (a-8) for the structurally similar isomers in claims  2-4, 6-7, 10-12, 28-29, 32, as taught by Itoi, since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (C.C.P.A. 1950) (per claims 2-4, 6-7, 10-12, 28-29, 32).
R(s) not bonded to L11 = H (per claims 8-9)


Regarding Claims 13-15, 25-27, Itoi teaches generic Formula 3 wherein a-8 is derived. In Formula 3 Ar9 is defined (machine trans. paragraph 59):


    PNG
    media_image8.png
    340
    825
    media_image8.png
    Greyscale

The office notes that Ar9 constitutes the substituents groups corresponding to claims 13-15.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from the above substituent groups which would have which reads on the instant limitations, absent unexpected results (per claims 13-15, 25-27).	
 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Itoi (JP 2016-058549) in view of Kim (US 2004/0170863).

Regarding Claim 35, Itoi teaches the OLED of Claim 1 comprising a light emitting layer but fail to mention a dopant.
Kim teaches  in an organic electroluminescent device the light-emitting layer may be constructed with or without a dopant. Dopants are introduced to improve the light-emission efficiency, to tune the color of the emission (paragraph 101) Generally, dopants are selected from fluorescent or phosphorescent materials having higher quantum efficiency than the host material (paragraph 102).
As Kim teaches the clear advantages of adding a dopant to a light emitting layer, it would have been obvious to one of ordinary skill in the art before the filing date of the invention of the invention to have modified the light emitting layer of Itoi which would have included adding a phosphorescent dopant (which reads on the instant limitations) in order to improve the light-emission efficiency, to tune the color of the emission, absent unexpected results (per claim 35).
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786